Citation Nr: 0618450	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-26 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No.  Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for atrial fibrillation 
with congestive heart failure (cardiac disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Katherine King-Walker
INTRODUCTION

The veteran served on active military duty for over 20 years.
  
This claim comes to the Board of Veterans' Appeals (Board) 
from an August 2002 RO rating decision.  Through his June 
2004 substantive appeal (VA Form-9), the veteran requested a 
hearing, it was held in January 2006, and its transcript is 
associated with the file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran essentially asserts that his cardiac disability 
was incurred in service or had its onset within one year of 
separation.  

At a November 1971 outpatient visit in service, the veteran 
complained of localized right anterior chest pain.  The 
veteran's June 1985 separation examination revealed a regular 
heart rhythm but with an occasional interrupted beat.  Post-
service the veteran has been treated for cardiac problems 
since at least December 1995.  Given the complaint of chest 
pain and irregular heartbeat noted in service and his current 
cardiac problems, a VA examination is necessary to determine 
whether the veteran's current cardiac disability had its 
onset in, or is related to service. 

In addition, at his January 2006 hearing, the veteran 
suggested he had relevant treatment as a retiree at the Army 
Post to which he was assigned upon his service retirement, 
(Ft. Stewart).  This should be clarified, and any pertinent 
records obtained.  Further, the veteran indicated he received 
relevant treatment in the 1990's at the VA Medical Centers in 
Tuskegee and Montgomery, Alabama VA.  An attempt to obtain 
these records likewise should be made.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
clarify whether he received treatment as 
a retiree at Army medical facilities at 
Fort Stewart, Georgia prior to 1994.  If 
treatment was provided there, an attempt 
to obtain copies of the records of this 
treatment should be made.  

2.  The RO should attempt to obtain 
copies of any treatment records of the 
veteran that was provided at the Tuskegee 
and Montgomery VA Medical Centers, from 
August 1985 to the present.  

3.  Schedule a VA cardiac examination.  
The examiner should review the veteran's 
medical history, and for any current 
cardiac disorder found, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) related 
to or had its onset during active duty, 
as evidenced by his treatment and 
diagnosis for irregular heart beats and 
chest pain noted therein or otherwise.

4.  Send the veteran a notice letter 
discussing what information and 
evidence not of record is necessary to 
establish a disability rating, 
including the degree of disability and 
an effective date of an award, if 
granted.
  
5.  Thereafter, readjudicate the claim, 
and if it remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case.  The 
supplemental statement of the case should 
discuss all relevant actions taken on the 
claim for benefits, summarize the 
evidence, and reference all pertinent 
legal authority.  Allow an appropriate 
period for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


